BLEIL, Justice,
dissenting.
The victim did not testify at trial except by way of the videotape which was presented at trial, in violation of Lowrey’s constitutional right to be confronted by the witnesses against him. Lowrey v. State, 757 S.W.2d 358 (Tex.Crim.App.1988); Long v. State, 742 S.W.2d 302 (Tex.Crim.App.1987).
The test for harmless error is in Tex.R. App.P. 81(b)(2). Given the existence of error, the first of three progressive steps is taken; the second step obligates this Court to reverse the judgment; the third obviates the necessity of reversing the judgment only if we determine beyond a reasonable doubt that the error made no contribution to the conviction or punishment. Mallory v. State, 752 S.W.2d 566, 569, 570 (Tex. Crim.App.1988). We thus find ourselves facing error that requires reversal unless we can somehow, in mysterious fashion, magically determine beyond a reasonable doubt that the error in admitting the videotape did not contribute to Lowrey’s conviction or punishment. For this Court to make this type of factual determination belies the old Chinese proverb to the effect that a picture is worth a thousand words.
As recognized by the majority, the victim’s mother gave damaging testimony, much of it inadmissible hearsay, about what the victim and his brother told her that Lowrey said and did — including acts which clearly are extraneous offenses. Nevertheless, the videotape presentation of the child compels sympathy from the viewer and listener and, more than any other evidence — hearsay or not — cries out to a fact finder for a conviction and a harsh punishment. To see and hear an innocent and winsome child present a “show and tell” about Lowrey’s awful and disgusting acts would surely affect any human of ordinary sensibilities — even an appellate court judge.
In light of the entire record I am unable to determine that the error in admitting the videotaped testimony, beyond a reasonable doubt made no contribution to the conviction or the punishment as required by Tex. R.App.P. 81(b)(2). Thus I cannot join in the decision of this Court.